        Case 4:18-cv-00103-BMM Document 33 Filed 03/28/19 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 STEPHEN C. BULLOCK, in his official            Case No.: 4:18-CV-00103-BMM
 capacity as Governor of Montana;                     ______________
 MONTANA DEPARTMENT OF
 REVENUE; STATE OF NEW JERSEY,
                              Plaintiffs,
                   vs.

 INTERNAL REVENUE SERVICE;                      ACKNOWLEDGEMENT AND
 CHARLES P. RETTIG, in his official            ACCEPTANCE OF ADMISSION
 capacity as Commissioner of the Internal          PRO HAC VICE OF
 Revenue Service; UNITED STATES                     DEEPAK GUPTA
 DEPARTMENT OF THE TREASURY,

                               Defendants.

      I, Deepak Gupta, respectfully submit this Acknowledgement and Acceptance

of Admission pro hac vice under the terms set forth in Local Rule 83.1(d) and the

Court’s Order dated March 14, 2019 (Dkt. 20). Of the attorneys admitted pro hac

vice in the Court’s Order, only I will act as co-lead counsel.

Dated: March 28, 2019                   Respectfully submitted,

                                        /s/ Deepak Gupta
                                        DEEPAK GUPTA
                                        GUPTA WESSLER PLLC
                                        1900 L Street, NW, Suite 312
                                        Washington, DC 20036
                                        Phone: (202) 888-1741
                                        Fax: (202) 888-7792
                                        deepak@guptawessler.com

                                        Attorney for Plaintiffs Stephen C. Bullock
                                        and Montana Department of Revenue

                                          1
